By the Court. Daly, J.
The note in suit, which was the note of a third party, payable to his order and indorsed by him, was, before it fell due, indorsed by the defendant as administrator, and given by him to the plaintiff for a debt due the *565plaintiff by the intestate’s widow, for necessaries furnished to her after her husband’s death.
There can be no doubt that the defendant is personally liable upon the indorsement, and that he need not be sued as administrator. (King v. Thom, 1 Term R. 487; Childs v. Morris, 2 B. and B. 460; Thatcher v. Dinsmore, 5 Mass. 299.)
An administrator or executor may indorse notes left by the intestate, or give notes himself qualifying his liability; but where, as in this case, he indorses a note and gives it for a debt contracted by the widow after her husband’s death, he becomes personally liable for the payment of the note, and may be sued in his individual capacity, it being perfectly immaterial whether he indorsed it with the addition of the word administrator or not. The acceptance of the note by the plaintiff suspended his remedy on the original debt against Mrs. Carpenter (Dean v. Allen, 8 Johns. 390); and the forbearance constituted a good consideration for the defendant’s indorsing the note. (Watson v. Randall, 20 Wend. 201.) * * * The judgment should be reversed.
Judgment reversed.